                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 THOMAS E. SANTONI                                    )
                                                      )
          Plaintiff,                                  )
                                                      )
 v.                                                   )       Case No. 3:20-cv-00975
                                                      )
 SARAH ELIZABETH MUELLER AND                          )       JURY TRIAL DEMANDED
 DOES #1-3, INCLUSIVE                                 )
                                                      )       Judge Eli Richardson
          Defendants.                                 )       Magistrate Jeffery S. Frensley



        PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
        SANCTIONS, DISCOVERY, AND OTHER RELIEF FOR SPOLIATION OF
                                EVIDENCE
            EVIDENTIARY HEARING AND EXPEDITED RELIEF REQUESTED


         COMES NOW the Plaintiff, Thomas E. Santoni (“Plaintiff” or “Santoni”) by and through

his undersigned counsel and pursuant to Federal Rule of Civil Procedure 37(e) and this Court’s

inherent authority to control the judicial process in litigation, respectfully submits the following

Memorandum of Law in support of his Motion for Sanctions, Discovery, and Other Relief for

Spoliation of Evidence.

I.       INTRODUCTION AND BACKGROUND

         Plaintiff files the instant motion because Defendant Sarah Elizabeth Mueller has deleted

large quantities of highly relevant electronic evidence in the form of hundreds if not thousands of

social media communications during the instant litigation. The small amount of destroyed evidence

that Plaintiff has been able to recover is highly relevant both to Plaintiff’s case in chief and the

claims Defendant Sarah Elizabeth Mueller (hereinafter, Defendant SE) makes in her Motion to

Dismiss to Stay Discovery and for Sanctions (hereinafter, the “Motion to Dismiss”), (ECF No. 14)


                                                 1
      Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 1 of 29 PageID #: 136
and the Declaration she filed in support of it. Defendant SE’s actions as described below, are also

devastating to her overall credibility in this litigation. Accordingly, Plaintitiff cannot adequately

respond to Defendant SE’s Motion to Dismiss without the discovery requested herein.

         This case arises from a series of pseudonymous social media interactions between Plaintiff

and Defendant SE, which began as early as 2016 and ended when Plaintiff cut off communication

with Defendant for the final time in late spring 2019 due to her obsessive behavior. Their

relationship existed and occurred exclusively through social media communication over the

internet. Plaintiff was concerned that Defendant SE had developed a kind of a delusional

infatuation with him, more like a limerence, despite the fact that they never met in person or even

spoke on the phone and their conversations centered primarily about politics and current events.

         Plaintiff and Defendant SE primarily communicated over Twitter. However, when Plaintiff

found it necessary to block Defendant SE on Twitter due to her obsessive behavior, Defendant SE

reached out to Plaintiff on other social media platforms to get his attention and plead to be

unblocked so that she could communicate with Plaintiff again. This happened on at least two

occasions prior to June 2019 when Plaintiff blocked Defendant SE on Twitter for the final time.

         In response to being blocked on social media by Plaintiff, Defendant SE created other

fictious and deceptive Twitter accounts in order to communicate with Plaintiff in circumvention

of Plaintiff’s Twitter block, to harass, surveil, and/or deceive Plaintiff.1 Plaintiff later came to learn

that as part of a long running scheme, Defendant SE breached his internet network accounts,

discovered Plaintiff’s true identity, as well as those of his family, friends, and employer. Defendant

SE then concocted false allegations against Plaintiff and fabricated evidence putting Plaintiff in a




1
 Plaintiff has come to learn that Defendant SE owns and/or controls at least 4 different twitter accounts:
@sarahelizab370, @sarahextra3770, @lifeofsarah370 (formerly @lovelaughvote), and @miralaguna8.


                                                          2
    Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 2 of 29 PageID #: 137
false light, which she then gratuitously and systematically used to harass Plaintiff’s employer,

friends, and family members, forcing Plaintiff to bring the instant action.

         Plaintiff has recently discovered that during the relevant time period and as part of her

scheme to surveille, defame, harass and damage Plaintiff, Defendant SE created at least one other

social media account under an assumed identity that she used to harass, deceive, and/or defraud

Plaintiff, as more fully described below. Defendant SE then used fake individuals and false

narratives to substantiate her false claims against the Plaintiff with her regard to his former

employer. Then, and perhaps most alarmingly, after Plaintiff instigated this lawsuit, Defendant SE

proffered this fake person as a witness in her initial disclosures. When it became apparent to

Defendant SE that Plaintiff had uncovered her fraudulent scheme, she set about destroying

electronic evidence in a brazen but elementary attempt to cover it up.

         Due to Defendant SE’s egregious conduct, it is imperative that Plaintiff be allowed to

preserve the remaining evidence in this matter and ascertain the full extent of the spoliation. There

are hundreds if not thousands of deleted Twitter communications that Plaintiff has not been able

to analyze due solely to Defendant SE’s conduct. Yet, as discussed in greater detail below, the

relatively miniscule amount of deleted evidence that Plaintiff has been able to recover is highly

damning. Accordingly, Plaintiff respectfully requests that this Honorable Court grant Plaintiff

leave to conduct discovery on the spoliation as well as impose sanctions on Defendant SE, as

outlined in his Motion filed contemporaneously herewith.

II.      FACTS GIVING RISE TO THE INSTANT MOTION

         The evidence in this case spans at least four years and is comprised of thousands of Twitter

communications between the parties amongst themselves as well as third parties. The social media

communications and/or records of communications are of paramount importance in this lawsuit



                                                  3
      Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 3 of 29 PageID #: 138
because the parties’ relationship took place exclusively through their interactions over social

media. They never met in person or spoke on the phone. After initiating this litigation, Plaintiff

began to notice that certain Tweets that he noted to be of significant importance to this litigation

began to disappear from Defendant SE’s main Twitter account, @sarahelizab370. Exhibit L,

Santoni Decl. ¶ 10. Subsequently, another Twitter account, @sarahextra3770, that Defendant SE

had used to harass Plaintiff after he blocked her main account, suddenly appeared to have been

deleted. Counsel for Plaintiff raised the issue and conferred with defense counsel, and no resolution

was reached. Exhibit M. However, the problem appears to have grown substantially in scope.

       Thereafter, Plaintiff came to learn that Defendant SE had for months been luring him into

a relationship with a fictional online persona, under the assumed identity, @miralaguna8, (a

process known in internet parlance as “catfishing”). Exhibit L, Santoni Decl. ¶ 6-9. Suddenly,

after this litigation commenced, that Twitter account was also deleted. Exhibit F, Aranega Decl.

¶11. That deleted account alone represents hundreds if not thousands of missing Twitter

communications, though it is impossible to ascertain the full extent of the spoliation without the

limited discovery requested in Plaintiff’s Motion herein.

       It is important to note that though Defendant SE’s Tweets have been deleted and are no

longer publicly accessible, the statements of the other Twitter users in those conversations are still

visible in hundreds if not thousands of cases. The Twitter system often signifies a deleted Tweet

at issue by a grey box that says, “This Tweet was deleted by the Tweet author”. However, the

topics of conversation as well as the relevancy of the deleted Tweets can easily be established

based solely on the statements of the other parties to that conversation.

       The spoliated Twitter communications fall into four main categories: (1) communications

that Defendant SE made to Plaintiff (under an assumed identity); (2) communications Defendant



                                                  4
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 4 of 29 PageID #: 139
SE made to third parties (under an assumed identity) that are relevant to this lawsuit because they

are either about Plaintiff and/or topics related to the instant litigation; (3) communications from

Defendant SE (under her known identity) to Plaintiff; and (4) communications Defendant SE made

to third parties (under her known identity) that are relevant to this lawsuit because they are either

about Plaintiff and/or topics related to the instant litigation.

        1.      Spoliated Twitter Communications between Defendant SE (under an assumed
                identity) and Plaintiff.

        Plaintiff has recently come to learn that Defendant SE impersonated other people as part

of a long running scheme to surveille harass, deceive, and/or defraud Plaintiff. One of the people

that Defendant SE appears to have completely invented to accomplish this was her “friend” Mira,

@Miralaguna8 (hereinafter “Mira”). Notably, Defendant SE also used Mira to concoct false

allegations against Plaintiff, and manufacture evidence to substantiate those same false allegations,

including in this litigation. Mira and her similarly fictitious significant other, Ken, had a very

elaborate backstory. This is important because elements of Mira’s fictitious biographical

information are highly interwoven into this dispute. Without the discovery Plaintiff requests in

this Motion, it is impossible to tell where Mira’s life story ends and Defendant SE’s begins.

        Mira communicated with Plaintiff for months. However, Mira became most active during

the period of time that Plaintiff had blocked Defendant SE’s main accounts. In a series of tweets

spanning six days (April 23, 2019 to April 29, 2019), Mira begged and pleaded with Plaintiff trying

to convince Plaintiff to unblock Defendant SE on Twitter. However, unbeknownst to Plaintiff at

the time, the begging and pleading was not from a real person, Mira, but was actually Defendant

SE, masquerading as the fictitious Mira. See the excerpted examples below and attached hereto as

Collective Exhibit A (@NateGreen18, was a pseudonym used by Plaintiff).




                                                    5
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 5 of 29 PageID #: 140
Collective Exhibit A.

        On April 29, 2019, presumably frustrated that Plaintiff didn’t take Mira’s advice to

unblock her to permit her to communicate with him on Twitter, Defendant SE messaged Plaintiff

from a new Twitter account under her own persona, @SarahExtra3770, complaining that her

friends Ken and Mira had to check on her because of Plaintiff’s actions. Attached to that message

were pictures of Plaintiff’s wife and house, the obvious purpose of which was to harass and/or

intimidate Plaintiff:

                        “Don’t play games with me anymore like this. I’m done with
                        Twitter. I was smart enough to save everything when you
                        would not tell me your name to protect myself. I have had 2
                        friends; Ken & Myra check on me in the past because of how
                        you act and witnessed it. Do not lie about me.” (emphasis
                        added.)


                                                  6
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 6 of 29 PageID #: 141
Collective Exhibit B.




Id.
         Defendant SE then references the fictitious Mira in her May 19, 2019 email to Plaintiff in

which she states, “You lied about me to a friend who I worked with, mentored, and whose SO

donates tens of thousands of dollars to a non-profit I love. How long are you going to humiliate

me? Why on earth would you do this?” Exhibit C.

         Defendant SE then sent this false and wholly manufactured narrative to Plaintiff’s

employer. Defendant SE specifically references this in her January 20, 2020 email to an attorney

for Plaintiff’s employer, where she states: “I have friends who saw him doing this to the point

where I was asked about it offline.” In the same email Defendant SE goes on to state, “I was

honest and upfront with him. I only agreed to speak with one of the top lawyers in the United

States representing an investment company and Tom Santoni’s company because I am being

honest.” See Exhibit D.

         Most importantly, in her Rule 26 Initial Disclosures2, Defendant SE was so committed to

this scam that on February 23, 2021 Defendant SE identified @Miralaguna8 as an individual with


2
 Significantly, despite the requirements of Rule 26(a)(1), Defendant did not identify any contact information for this
witness.


                                                          7
      Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 7 of 29 PageID #: 142
“information related to the nature of Plaintiff’s online conduct and his behavior toward Ms.

Mueller and others.” See Exhibit E, Defendant’s Rule 26 Initial Disclosures.

       Mira’s Twitter account was active at the outset of this litigation, and it has since been

deleted. This can easily be established because publicly available records show another Twitter

user known as @brocanteuse interacting with the @miralaguna8 account as late as November 19,

2020. See also Exhibit F, Aranega Decl. ¶ 11. The account would have had to have been active as

of that date for this to be possible. This action was filed on November 11, 2020 and Defendant SE

was served with process on November 19, 2020, the same day. See Exhibit N, Affidavit of Efrain

Sotelo. It also now appears that both the @miralaguna8 and @sarahextra3770 accounts have both

been recently deleted in their entirety.

       2.     Spoliated communications Defendant SE made to third parties (under an
              assumed identity) that are relevant to this lawsuit because they are either
              about Plaintiff and/or topics related to the instant litigation

       Mira’s now deleted, communications with other people are just as bizarre and troubling, if

not more so. It is critical to note that Plaintiff was only able to find these communications because

other Twitter users posted screenshots of them, presumably for their own reasons. As mentioned

above, Defendant SE appears to have deleted the entire @miralaguna8 account, as well as the posts

from @sarahelizab370 referenced below.

       In one example, another Twitter user who claims to be an attorney, @deed_doer, and while

engaged in what appears to be her own disagreement with Defendant SE, appears to have posted

her own screenshots of some of Mira’s missing tweets. In that example, Mira appears to break

character and ostensibly brag about getting Plaintiff fired in a veiled threat to that attorney, when

she says: “Dear, I just spent months talking to top lawyers in NYC and a CEO was fired because




                                                 8
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 8 of 29 PageID #: 143
of it. Let me know when you have the balls to use your real name.” This is an obvious reference to

her conduct toward Plaintiff as complained of in this litigation. See excerpted examples below:




Collective Exhibit G; See also Exhibit F, Aranega Decl. ¶ 9-11.

       In response, other Twitter users appear to post screenshots of suspicious posts from the

@miralaguna8 account. Then, those users appear to decipher that @miralaguna8 is indeed also

Defendant, Sarah Elisabeth Muller. As part of this exchange, another Twitter user, @cbouzy,

posted his own screenshot of a Tweet where Mira claims to live in a Laguna beach mansion and

“laugh at wanna be men.” The significance of the @miralaguna8 account to this litigation cannot

be overstated. Defendant SE’s statement that she lives in Laguna Beach (now deleted) also clearly

contradicts the statements she makes in her Motion to Dismiss. See excerpted examples below:




                                                9
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 9 of 29 PageID #: 144
Collective Exhibit G.




                                      10
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 10 of 29 PageID #: 145
        3.     Spoliated Twitter Communications from Defendant SE (under her known identity)
               to Plaintiff.

        Defendant SE deleted specific Tweets from her @sarahelizab370 account that would

demonstrate the obsequious nature of her communications to him, and that she was really the one

harassing him. She appears to have specifically deleted her Tweets to Plaintiff that would have

provided the context to their conversations. Plaintiff has noticed that there appears to be missing

Tweets from key periods of time such as Nov 1, 2018 to Nov 27, 2018. This is particularly

noteworthy because Plaintiff is under the impression these time periods correspond to the false

allegations Defendant SE made to Plaintiff’s employer. Moreover, Defendant SE also appears to

have deleted most of her Tweets to Plaintiff from that account from April to June 2019. This is

crucial because this was when Plaintiff blocked Defendant SE for the final time, and it was also

when she was “catfishing” him. See excerpted examples below:




Collective Exhibit H.


                                                11
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 11 of 29 PageID #: 146
       Plaintiff also believes that Defendant SE specifically deleted Tweets from and around

December 17, 2018. This period time is critical because Defendant SE sent Plaintiff a private

message on November 30, 2018, where she threatened to impersonate him on the internet, even

detailing how she would bypass the security verification procedure, stating:

                   I knew that was you! I don’t want you to leave Twitter…even if
                   you are too busy to post every day. I’m just going to make you 5
                   accounts from Arizona so Twitter thinks you live out West and
                   you’ll be around to give me a hard time. I’m joking but I would
                   so you can Tweet freely. I read people are using Google
                   numbers to get past the number verification with cell phones.
                   (emphasis added)




Exhibit I, Plaintiff’s Initial Document Production 000001-000002.

Defendant SE clearly wasn’t really joking as she states because she was really catfishing Plaintiff

pretending to be Mira. Exhibit L, Santoni Decl. ¶ 6.

              4.      Spoliated Twitter Communications between Defendant SE and Third
                      Parties that are Relevant to the Instant Litigation.




                                                12
  Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 12 of 29 PageID #: 147
       As stated above, it’s impossible to know how many Twitter communications were deleted

without the discovery requested herein. However, Plaintiff has noted specific examples of Tweets

that Defendant SE made directly relevant to this dispute that have recently been deleted. On May

31, 2020, Defendant SE Tweeted to a user known as @dhosterman from her @sarahelizab370

Twitter account: “Oh look. Tom Santoni’s favorite people. Every asshat group in America is

taking advantage of the real issue.” (emphasis added) See excerpted example below:




Collective Exhibit J.

This Tweet was still live as of November 19, 2020, when Plaintiff’s counsel took a screenshot of

it. This was also same day Defendant SE was served with process in this matter. (Exhibit N,

Affidavit of Efrain Sotelo). That Tweet has since been deleted. This Tweet was relevant to show

the nature of Defendant SE’s communications with Plaintiff, i.e., that Defendant SE was really the

one harassing Plaintiff and that Plaintiff wanted nothing to do with her.

       In another instance, on November 2, 2020, nine days before Plaintiff’s complaint was filed,

Defendant SE Tweeted in response to a post from then President of the United States

@realDonaldTrump, from her @sarahelizab370 Twitter account: “Texan here. Trump is as

pathetic as Tom Santoni. Texas was a classier place when it raised me. Stop doing asshat things

in the name of #Texas. Don’t let this abusive behavior distract you. #vote #joebiden…” See

excerpted example below:




                                                13
  Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 13 of 29 PageID #: 148
Collective Exhibit J.

       That Tweet has since been deleted. This Tweet was relevant to show the nature of

Defendant SE’s communications with Plaintiff, i.e., that Defendant SE was really the one harassing

Plaintiff and that Plaintiff wanted nothing to do with her. Additionally, Defendant SE’s statement

“Texan here,” certainly contradicts the statements regarding her residency as made in her Motion

to Dismiss. Exhibit K, Mueller Decl. ¶1-4. Given the foregoing, it’s highly unlikely there is an

innocent explanation for its disappearance. Accordingly, Plaintiff can only ascertain the extent of

this spoliation with the discovery requested herein. Further, given the central nature of the deleted

Twitter communications to the claims in Defendant’s Motion to Dismiss, Plaintiff cannot

adequately answer the same without getting to the bottom of the missing evidence. Additionally,

Defendant SE’s conduct was particularly egregious and sanctions are warranted.

III.   LAW AND ARGUMENT

       A.      Defendant SE Has Engaged in the Egregious Spoliation of Evidence and
               Should Be Sanctioned.

       Defendant SE deleted hundreds, if not thousands, of electronic communications that go to

the heart of this litigation. In doing so, she severely prejudiced Plaintiff by eliminating evidence



                                                 14
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 14 of 29 PageID #: 149
that would support Plaintiff’s claims that Defendant SE tortiously interfered with his contractual

relationships, hacked into Plaintiff’s internet accounts, put Plaintiff in a false light, and

intentionally inflicted emotional distress upon him. Additionally, the spoliated evidence that

Plaintiff has managed to recover clearly contradicts the arguments and statements made in

Defendant’s Motion to Dismiss.

       Spoliation of evidence is “the destruction or significant alteration of evidence, or the failure

to preserve property for another’s use as evidence in pending or reasonably foreseeable litigation.”

Clark Const. Group, Inc. v. City of Memphis, 229 F.R.D. 131, 136 (W.D. Tenn. 2005). The United

States Supreme Court has observed, “Aside perhaps from perjury, no act serves to threaten the

integrity of the judicial process more than the spoliation of evidence. Our adversarial process is

designed to tolerate human failings-erring judges can be reversed, uncooperative counsel can be

shepherded, and recalcitrant witnesses compelled to testify. But, when critical documents go

missing, judges and litigants alike descend into a world of ad hocery and half measures-and our

civil justice system suffers.” United Med. Supply Co. v. United States, 77 Fed. Cl. 257, 258 (2007)

(ordering sanctions for spoliation of evidence against the U.S. government for repeatedly violating

its obligation to preserve documents over a 5-year period). The Sixth Circuit holds that federal law

governs the rules and sanctions which federal courts should apply where spoliation of evidence

has occurred. See Adkins v. Wolever, 554 F.3d 650, 652 (6th Cir. 2009) (en banc) (overruling prior

Sixth Circuit cases holding that state law governs spoliation sanctions in federal courts).

       It is well-settled that parties to litigation must take affirmative steps to preserve critical

evidence and cannot take steps that they know will result in the evidence being destroyed. If a

party fails to preserve critical evidence once litigation is reasonably anticipated or has commenced,

a court may impose sanctions, including the imposition of corrective adverse inferences. See



                                                 15
  Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 15 of 29 PageID #: 150
Pension Comm. of the Univ. of Montreal Pension Plan v. Banc of America Sec., LLC, 685 F. Supp.

2d 456, 462 (S.D.N.Y., 2010) (“By now, it should be abundantly clear that the duty to preserve

means what it says and that failure to preserve records—paper or electronic—and to search in the

right places for those records, will inevitably result in the spoliation of evidence.”). An adverse

inference for spoliation of evidence is appropriate if the spoliating party “knew the evidence was

relevant to some issue at trial and their culpable conduct resulted in its loss or destruction.” Id. To

warrant the imposition of sanctions, a party must show that the spoliating party (1) had control

over the evidence and an obligation to preserve it at the time of destruction or loss; (2) acted with

a culpable state of mind in destroying or losing the evidence; and that (3) the missing evidence is

relevant to the innocent party’s claim or defense. In re: Global Technovations, Inc., 431 B.R. 739,

778 (E. D. Mich.2010) (citing Pension Comm., 685 F. Supp.2d at 467); see also Zubulake v. UBS

Warburg LLC, 229 F.R.D. 422, 430 (S.D.N.Y. 2004).

       The power to impose sanctions for spoliation of evidence arises from a court’s inherent

power to control the judicial process and litigation. “A court’s inherent power is governed not by

rule or statute but by the control necessarily vested in courts to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases. This inherent power includes the Court’s

power to control and supervise its own proceedings.” Clark Const. Group, Inc., 229 F.R.D. at 136.

Sanctions are “not merely to penalize those whose conduct may be deemed to warrant such a

sanction, but to deter those who might be tempted to such conduct in the absence of such a

deterrent. The applicable sanction should be molded to serve the prophylactic, punitive, and

remedial rationales underlying the spoliation doctrine.” Id. (internal citations omitted). Where

sanctions apply, “a proper spoliation sanction should serve both fairness and punitive functions,

but its severity should correspond to the district court’s finding after a fact-intensive inquiry into



                                                  16
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 16 of 29 PageID #: 151
a party’s degree of fault under the circumstances, including the recognition that a party’s degree

of fault may range from innocence through the degrees of negligence to intentionality.” Beaven v.

United States Dept. of Justice, 622 F.3d 540, 554 (6th Cir. 2010). Thus, a district court could

impose one of several different sanctions for spoliation evidence, including dismissing a case,

granting summary judgment, or instructing the jury that it may infer a fact based on lost or

destroyed evidence. See id.; see also In re Global Technovations, Inc., 431 B.R. 739 (E. D. Mich.

2010) (“Other possible sanctions include monetary sanctions and precluding the spoliating party

from introducing evidence on the subject matter of the spoliated evidence.”).

               1.      Defendant SE Had Control Over the Evidence at Issue and the
                       Obligation to Preserve it at the Time it was Destroyed.

       A party's obligation to preserve potentially relevant evidence arises as soon as the party

“has notice that the evidence is relevant to litigation or…should have known that the evidence may

be relevant to future litigation.” John B. v. Goetz, 531 F.3d 448, 459 (6th Cir. 2008). Disputes

concerning spoliation most often arise in the context of lost or destroyed documents or electronic

data. In such circumstances, a party “must suspend its routine document retention/destruction

policy and put in place a litigation hold to ensure the preservation of relevant documents.”

Zubulake v. UBS Warburg, 220 F.R.D. 212, 218 (S.D.N.Y. 2003); see also Phillips v. Netblue,

Inc., 2007 WL 174459, at *2 (N.D. Cal. Jan. 22, 2007) (“to preserve means ‘to keep safe from

injury, harm, or destruction.’ Webster's Third New International Dictionary (Unabridged), at 1794

(1976)”); Miller v. Holzmann, 2007 WL 172327, at *5 (D. DC. Jan. 17, 2007)1; Mosaid Tech. Inc.

v. Samsung Elec. Co., 348 F. Supp. 2d 332, 339 (D. NJ. 2004) (“When the duty to preserve is

triggered, it cannot be a defense to a spoliation claim that the party inadvertently failed to place a

‘litigation hold’ or ‘off switch’ on its document retention policy to stop the destruction of that

evidence.”). Thereafter, it is the responsibility of the parties to ensure that relevant evidence is


                                                 17
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 17 of 29 PageID #: 152
preserved, and when that duty is breached, a district court may exercise its authority to impose

appropriate discovery sanctions. Goetz, 531 F.3d at 459.

        In the present matter, Defendant SE clearly had control over the communications at issue

at the time they were deleted because the Twitter accounts were hers. As the owner of the Twitter

accounts, she had the ability to delete invidual Tweets that she posted. She also had the ability to

delete the accounts in their entirety, though she had a duty not to.

        Defendant SE’s duty to preserve evidence arose immediately upon learning of the filing of

Plaintiff’s Complaint on November 19, 2020, at the absolute latest. However, here its highly likely

her duty to preserve was triggered long before that. Given her prior statements and internet

postings, it is well established that Defendant SE’s duty to preserve the evidence at issue was

triggered long before she was served with process in this case. For example, Defendant SE wrote

to counsel for Plaintiff’s former employer on January 20, 2020, “[he] knows its me behind the

complaint because regardless of how he treated me, I was honest and upfront with him. I only

agreed to speak with one of the top lawyers in the United States representing an investment

company and Tom Santoni’s company because I am being honest.” Exhibit D. At the very least,

Defendant SE knew she was not in fact being honest and upfront with Plainitff or counsel for

Plaintiff’s employer because she was pretending to be Mira.

        Though there are many deleted communications for which Plaintiff has not yet ascertained

the date of deletion, it is well established that hundreds, if not thousands, of Twitter

communications were deleted after Defendant SE was served with process in this matter, i.e., the

last possible date that she could have conceivably innocently done it. See Exhibit F, Aranega Decl.

¶ 11.




                                                 18
  Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 18 of 29 PageID #: 153
               2.       Defendant SE Acted with a Culpable State of Mind When
                        Deleting the Evidence

        Defendant SE’s actions easily satisfy the culpable state of mind for a finding of

intentionality. A culpable state of mind can be established by showing that “evidence was

destroyed knowingly, even if without intent to [breach a duty to preserve it], or negligently.”

Beaven v. U.S. Dep't of Justice, 622 F.3d 540, 553–54 (6th Cir. 2010) (internal citation omitted).

See id. at 555 (“[The] sanction [of an adverse inference] should be available even for the negligent

destruction of documents if that is necessary to further the remedial purpose of the inference.”)

(quoting Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 108 (2d Cir. 2002)); see

also id. (When . . . a plaintiff is unable to prove an essential element of her case due to the negligent

loss or destruction of evidence by an opposing party, . . . it is proper for the trial court to create a

rebuttable presumption that establishes the missing elements of the plaintiff's case that could only

have been proved by the availability of the missing evidence.”) (quoting Rogers v. T.J. Samson

Cmty. Hosp., 276 F.3d 228, 232 (6th Cir. 2002)); Billiter v. SP Plus Corp., 329 F. Supp. 3d 459,

468 (M.D. Tenn. 2018) (“If Defendants knew this evidence was relevant to potential litigation and

destroyed the evidence anyway, then a jury could find that such destruction was deliberate.”);

Provience v. City of Detroit, 2011 WL 7445088, at *9 (E.D. Mich. Nov. 28, 2011), report and

recommendation adopted, 2012 WL 683378 (E.D. Mich. Mar. 2, 2012) (“Defendants either had

the document and then willfully destroyed it, or had the document and lost it, which would

constitute bad faith or negligence, respectively.”).

        The minimum culpability requirement is established by showing that the evidence was in

existence on the trigger date, and that it was subsequently lost or destroyed. See Providence v. City

of Detroit, 2011 WL 7445088, at *9 (E.D. Mich. Nov. 28, 2011), report and recommendation

adopted, 2012 WL 683378 (E.D. Mich. Mar. 2, 2012) (“[O]nce the duty to preserve attaches, any


                                                   19
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 19 of 29 PageID #: 154
destruction of evidence is, at a minimum, negligent.”) (internal citation omitted). In In re Black

Diamond Min. Co., LLC, the defendant admitted to deleting a document from his computer and

asked that certain documents on his desk be shredded. 514 B.R. 230, 239 (E.D. Ky. 2014). This

occurred before a litigation hold was put in place, but after the trigger date. Id. The court held that

“there [was] sufficient evidence to indicate he intentionally destroyed evidence he was under a

duty to preserve.” Id.

       In this case, Defendant SE destroyed evidence with a culpable state of mind, because she

deleted individual tweets and entire Twitter accounts with the knowledge they contained or were

likely to contain information relevant to this litigation. Specifically, and without limitation,

Defendant SE was aware that the communications she deleted were evidence of her long running

scheme to defraud and/or deceive Plaintiff by impersonating a third person. The mere fact that the

evidence was destroyed after the trigger date establishes the minimum requirement for negligence.

See Providence, 2011 WL 7445088, at *9. In this instance, however, Defendant had actual

knowledge that the evidence being destroyed was relevant to this litigation. Because Defendant

SE deleted the evidence after the trigger date, she acted with a culpable state of mind.

       3.      The Evidence Destroyed by Defendant SE was Relevant.

       It is beyond question that the information contained in the deleted communications was

relevant information to support Plaintiff’s claims and/or to disprove Defendant SE’s defenses.

This prong of the spoliation analysis focuses on whether or not the trier of fact could find that the

evidence was relevant and would support the party’s claim or defense. Billiter, 329 F.Supp.3d at

466 (M.D. Tenn. 2018). The relevance required in a spoliation analysis is “more than sufficiently

probative to satisfy Rule 401 of the Federal Rules of Evidence [r]ather, the party seeking an

adverse inference must adduce sufficient evidence from which a reasonable trier of fact could infer



                                                  20
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 20 of 29 PageID #: 155
that the destroyed [or unavailable] evidence would have been of the nature alleged by the party

affected by its destruction.” Yoder & Frey Auctioneers, Inc. v. Equipment Facts, LLC, 774 F.3d

1065, 1070–71 (6th Cir. 2014) (quoting Automated Sols. Corp. v. Paragon Data Sys., Inc., 756

F.3d 504, 514 (6th Cir. 2014)); see also id. (“the moving party must make ‘some showing

indicating that the destroyed evidence would have been relevant to the contested issue.’”).

Circumstantial evidence may be relied upon to “suggest the contents of destroyed evidence.”

Beaven v. U.S. Dep't of Justice, 622 F.3d 540, 555 (6th Cir. 2010). Moreover, if evidence is

destroyed “in bad faith (i.e., intentionally or willfully), that fact alone is sufficient to demonstrate

relevance.” Provience v. City of Detroit, 2011 WL 7445088, at *10 (E.D. Mich. Nov. 28, 2011),

report and recommendation adopted, 2012 WL 683378 (E.D. Mich. Mar. 2, 2012). If the

destruction was negligent, however, “relevance must be proven by the party seeking the

sanctions.” Id.

        Here, the Tweets and Twitter Accounts were deleted intentionally by Defendant SE, most

if not all of it, during the instant litigation. The evidence that was contained in the communications

at issue is highly relevant to this litigation for a myriad of reasons. First, in her Rule 26 Initial

disclosures, Defendant SE admits that the @MiraLaguna8 Twitter account has “information

related to the nature of Plaintiff’s online conduct and his behavior toward Ms. Mueller and others.”

Exhibit E, Defendant’s Initial Disclosures at p.4.

        Simply put, Defendant SE communicated with Plaintiff while impersonating an individual

that did not exist, that she completely invented. She then used the fake person to concoct false

allegations against Plaintiff, causing millions of dollars in damages to Plaintiff and occasioning

his initiation of the instant litigation. While in this litigation, Defendant SE first proffered that the

non-existent person was in possessed evidence of Plaintiff’s alleged treatment of her, and then



                                                   21
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 21 of 29 PageID #: 156
when she got caught, she deleted the whole Twitter Account. The @MiraLaguna8 Tweets

demonstrate Defendant’s long running scheme to defraud Plaintiff and harm him. For example,

she was communicating with Plaintiff under an assumed identity in a clear attempt to deceive

and/or defraud him. Then she admitted (or bragged) that Plaintiff was fired as a direct result of her

actions, in a blatant attempt to intimidate other Twitter users, at least one of which appears to be a

licensed attorney. Additionally, the deleted Tweets of which Plaintiff is aware, appear to contradict

statements made in Defendant’s Motion to Dismiss. Defendant selectively deleted Tweets where

she claimed to live in both Laguna Beach and Texas during the relevant time period. Neither of

those places are mentioned in her sworn declaration where she names all the places she’s lived

since 2013. See Exhibit K, Mueller Decl. ¶1-4. In sum, it’s hard to imagine evidence that could

possibly be more relevant than what Defendant SE spoliated. That being said, Defendant SE

selectively deleted hundreds, if not thousands, of Twitter communications, and Plaintiff cannot

know the true extent of this destruction without the discovery Plaintiff seeks herein.

       Even if the Court finds that Defendant SE did not act intentionally, then the deleted Twitter

communications still represent relevant evidence of the highest order. The case of Nacco Materials

Handling Group, Inc. v. Lilly Co is indicative of how similar spoliation has been handled. Nacco

Materials Handling Grp., Inc. v. Lilly Co., 278 F.R.D. 395, 405 (W.D. Tenn. 2011). In Nacco, the

defendant company admitted that its employees accessed the plaintiff’s secure website. The

defendant subsequently “lost” the server logs and back-up tapes that would have evidenced the

nature and extent of that access. Id. The Court noted that, because it was admitted that defendant’s

employees had accessed the plaintiff’s site, it was “probable—even very likely—that some

relevant ESI, such as internet history or server logs” existed on the missing evidence. Id. This

evidence was likely the only way that the plaintiff could prove elements of its case. Id. In Nacco,



                                                 22
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 22 of 29 PageID #: 157
the plaintiff could not prove that relevant evidence was actually destroyed. Id. However, the

defendant’s access to the plaintiff’s site, combined with the destruction of the server logs, was

sufficient for the court to impose sanctions requiring the defendant to pay for forensic analysis of

the hard drives of employees who had accessed the plaintiff’s site. Id. at 406.

       While Nacco is instructive in that the Court imposed sanctions on the party responsible for

destroying evidence, the destruction in that instance could be remedied (perhaps only in part)

through a forensic examination of the hard drives in question. Plaintiff is requesting this kind of

forensic analysis of the devices Defendant SE used during the relevant time period. Plaintiff is also

requesting leave of Court to issue third party subpoenas in part to ascertain if some of the

information might still be accessible somewhere in the internet cloud. There is however no

question that the spoliated Twitter communications represent highly relevant evidence in this case.

       4.      Defendant SE’s Conduct was Particularly Egregious and Warrants
               Severe Sanctions and Discovery

      Defendant SE’s intentional deletion of the Twitter communications at issue, arguably, the

most important source of evidence in this case, deserves the severest of sanctions. The level of

sanctions applied should correspond with the level of culpability of the spoliating party. In cases

of mere negligence, where “information that should have been preserved in the anticipation or

conduct of litigation is lost because a party failed to take reasonablesteps to preserve it,” the

imposed sanction should be “no greater than necessary to cure the prejudice.” Billiter v. SP Plus

Corp., 329 F. Supp. 3d 459, 465 (M.D. Tenn. 2018).

      However, when the court finds “intent to deprive another party of the information's use in

the litigation, it may (1) presume that the lost information was unfavorable to the party; (2) instruct

the jury that it may or must presume the information was unfavorable to the party; or (3) dismiss

the action or enter a default judgment.” Id. A party’s duty to preserve electronically stored


                                                  23
   Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 23 of 29 PageID #: 158
information must be taken seriously. See Nacco Materials Handling Grp., Inc. v. Lilly Co., 278

F.R.D. 395, 407(W.D. Tenn. 2011). To avoid sanctions, a party must “cooperate and voluntarily

preserve, search for, and collect ESI.” Id.

      To that end, the case of Clark Construction Group, Inc. v. City of Memphis is instructive,

Clark Const. Grp., Inc. v. City of Memphis, 229 F.R.D. 131, 137 (W.D. Tenn. 2005). In Clark, the

defendant city failed to enact measures to avoid the destruction of relevant evidence. Following

the destruction of evidence by a city employee, the court found that it was “incumbent on the City

and those representing the City in this action to preserve all documentation which was relevant or

which might leadto the discovery of admissible evidence.” Id. at 141. Because the city failed to

preserve these documents, the court granted sanctions. Id. at 142 (“At trial, [plaintiff] should be

entitled to a rebuttable adverse inference establishing that the [defendant] had documentswithin its

possession which most likely would have been relevant to this case . . . [and reimbursement] for

any fees and expenses incurred as a result of this discovery dispute.”

      Notably, the court in Clark stated that, though the city’s actions were not committed

willfully to hide evidence or out of fear that evidence would support the plaintiff, the actions were

purposeful and grossly negligent. Id. at 141. See also, Provience v. City of Detroit, 2011 WL

7445088, at *11 (E.D. Mich. Nov. 28, 2011), report and recommendation adopted, 2012 WL

683378 (E.D. Mich. Mar. 2, 2012) (where the court imposed the “middle ground sanction of an

adverse inference” so as not to “condone the negligent spoliation of evidence,” but also not

“impose unduly harsh penalty on a merely negligent party.”).

       Here, Defendant SE’s actions are far worse than those of the defendant city in Clark.

Whereas in Clark, the city merely failed to take affirmative steps to preserve evidence, Defendant

SE took affirmative steps to destroy evidence – arguably the most important evidence in this case.



                                                 24
  Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 24 of 29 PageID #: 159
Where the actions of the defendant city in Clark were determined to be purposeful and grossly

negligent, the actions of Defendant SE in this case were intentional. Where the defendant city in

Clark was sanctioned with a rebuttable adverse inference, Defendant SE’s intentional actions here

warrant a greater sanction—that of a default judgment or striking of your claims and defenses

       Should this Court decide not to grant Plaintiff’s request for a default judgment or to strike

her defenses and claims, after an evidentiary hearing, an adverse jury instruction regarding the

destroyed evidence is the most appropriate remedy. The fact that the spoliated Twitter

communications were made unavailable by Defendant SE’s willful conduct requires a punitive

response. If the Court determines that default judgment is too harsh a penalty, then an adverse

inference that the spoliated Twitter communications contained information that was damaging to

Defendant SE, and that it was deleted to prevent Plaintiff’s discovery and/or use of the same “level

the evidentiary playing field.”

       5.      Plaintiff’s Legal Fees and Expenses.

       Plaintiff’s counsel knows defense counsel to be good and honorable lawyers. Plaintiff has

no reason to believe defense counsel would ever condone Defendant SE’s behavior as complained

of herein in any way, shape, or form. To that end, Plaintiff’s counsel is also sure that defense

counsel would not knowingly offer an imaginary person as a witness or evidence derived from the

same. However, due to the severity and the ongoing nature of this spoliation issue, an award of

Plaintiff’s costs and fees associated with the instant motion is highly warranted.

       Though they had previously spoken about it over the phone, Plaintiff’s counsel emailed

defense counsel about the matter specifically on March 3, 2021, asking them to remind their client

of her preexisting obligation not to destroy evidence:

            We are once again asking that you remind your client of her preexisting
            obligation not to destroy, alter, or conceal evidence related to this matter,


                                                25
  Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 25 of 29 PageID #: 160
            electronic or otherwise. Mr. Santoni has evidence that Ms. Mueller is once
            again deleting her old tweets that are obviously relevant in this case. This
            spoliation needs to stop immediately. For the avoidance of doubt, please
            preserve all cell phones, hard-drives, computers, tablets, as well as
            electronically stored evidence including but not limited to cell phone data,
            emails, call logs, internet histories, records of communications, meta-data,
            GPS data, and/or social media/internet accounts related specifically to the
            allegations in this case and/or Ms. Mueller’s interactions with or related to
            Mr. Santoni, his counterparties, and/or their representatives. Should
            discovery in this matter proceed, we will ask that all of the foregoing be
            made available to our experts at an agreed upon date and time, by digital
            download and/or physical inspection.

            As to the tweets that have already been deleted, we propose that your
            client come clean and stipulate to their existence etc., which will save
            both parties the expense of the motion practice that will likely result
            from Mr. Santoni’s seeking relief from the Court regarding this.
            Additionally, please consider this correspondence our good faith
            consultation pursuant to the local rules regarding that motion practice. Do
            not hesitate to call if you have any questions or wish to discuss this further.
            Thank you for your time and attention to this matter. (emphasis added.)

Collective Exhibit M.

Defense counsel responded later that day in pertinent part:

            We have spoken with our client about this matter, and we are unsure of
            what your client is referring to. If he would like to send over evidence of
            these claims, we will take a look at it. (emphasis added.) In addition, I hope
            you will send over the settlement offer we spoke about last week so that we
            can review it and discuss with our client.

Id.

Plaintiff’s counsel replied later that day: “Is that a denial or not?” and did not receive a response.

Id.

         After having to devote considerable time and expense to the matter. Plaintiff’s counsel

responded with a detailed analysis on March 16, 2020 as follows:

            Though we are still investigating the matter on our end, it appears as though
            your client is deleting electronic evidence at an alarming clip. The
            @Miralaguna8 Twitter account, as referenced in our client’s first document
            production (Bates #: 000223-000232), appears to have been completely


                                                  26
      Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 26 of 29 PageID #: 161
           deleted during the pendency of this litigation. It has also come to our client’s
           attention that the @sarahextra3770 Twitter account, as referenced in our
           client’s first document production (Bates #:000233-000238), has been
           deleted. These Tweets were obviously relevant. These accounts appear to
           have been deleted in their entirety.

           In one such example, another Twitter user who appears to be an attorney,
           and while engaged in her own disagreement with your client, appears to have
           posted her own screenshots of a couple of your client’s missing tweets. In
           that example, your client appears to be claiming that she lives in a laguna
           beach mansion and is bragging about getting Mr. Santoni fired. See Exhibit
           A attached. The hyper-links below also constitute a non-exhaustive list of
           other examples. (Click and scroll up or down depending on your browser.
           You will notice multiple grey boxes that indicate where Tweets were deleted
           by the author.)

           It now appears that hundreds of Tweets have been suspiciously deleted from
           the @sarahelizab370 Twitter account. Though we cannot see what your
           client said in these conversations, they are obviously relevant to this
           litigation, based solely on the statements of the other parties. This mass
           deletion appears to be hundreds if not thousands of Tweets. As such, please
           consider this email a consultation under the local rules regarding motion
           practice. It would likely save all parties the time and expense of seeking relief
           from the Court if your client was able to provide some context and we were
           able to stipulate as to what happened here. For the avoidance of doubt any
           settlement in this matter must include, Ms. Mueller providing a full and
           complete accounting of the spoliated evidence. Is she agreeable to this?

Id. That email contained links hyperlinks to 42 specific examples, each reflecting multiple

deleted Tweets, as well as a pdf attachment with other specific examples. Id.

       Having reached no resolution to the matter, Plaintiff’s counsel sent the following to

defense counsel on April 5, 2020:

           Attached is a proposed Motion for Leave to Exceed the Page Limit as
           proscribed by Local Rule 7.01(a)(2). Please consider this email our
           consultation for that Motion pursuant to Local Rule 7.01(a)(1). This issue
           about the spoliated Twitter communications has gotten out of hand, and
           without your client’s cooperation, our client has no choice but to seek relief
           from the Court. (emphasis added.)

           On a related note, please have your client supplement the contact
           information for her “friend” Mira. Mira is identified in Ms. Mueller’s Rule
           26 initial disclosures merely as “@miralaguna8”, an individual who has


                                                 27
  Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 27 of 29 PageID #: 162
            “information related to the nature of Plaintiff’s online conduct and his
            behavior toward Ms. Mueller and others.” Unfortunately, Mira’s Twitter
            account appears to have been very recently deleted. However, I understand
            from other correspondence that Mira and your client have been friends for
            15 years and worked together in real life rescuing marine wildlife in
            Laguna Beach, California. It therefore defies logic that your client does not
            have contact information for her aside from her Twitter handle. Please
            don’t hesitate to call with questions/concerns.

Id.

         As described above, Plaintiff’s counsel went to considerable lengths to avoid having to

burden the Court with the instant Motion. An award of Plaintiff’s attorney and expert fees and

expenses associated with the preparation and filing of the instant Motion is warranted.

IV.      CONCLUSION

         Based on the foregoing, Plaintiff requests that this Honorable Court grant the instant

Motion and the relief requested herein.


         This 13th day of April 2021.


                                                      Respectfully submitted,


                                                      /s/Jonathan M. Wolf

                                                      Bruce S. Kramer (#7472)
                                                      6000 Poplar Ave, Suite 150
                                                      Memphis, TN 38119
                                                      bkramer@appersoncrump.com
                                                      901-271-2710

                                                      Jonathan M. Wolf (#35445)
                                                      Jonathan M. Wolf, PLLC
                                                      1515 Demonbreun St. Suite #1408
                                                      Nashville, TN 37203
                                                      Jonathan@wolf.lawyer
                                                      615-422-5545

                                                      Counsel for Plaintiff Thomas E. Santoni


                                                 28
      Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 28 of 29 PageID #: 163
                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing has
been forwarded via the District Court E-File system, to the following on April 13, 2021.

         Mark T. Freeman,
         2126 21st Avenue South
         Nashville, Tennessee 37212
         Mark@Freemanfuson.com
         Phone: 615-298-7272
         Fax: 615-298-727


                                                    /s/ Jonathan M. Wolf
                                                    Jonathan M. Wolf




                                              29
 Case 3:20-cv-00975 Document 39 Filed 04/13/21 Page 29 of 29 PageID #: 164
